(RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant /X/ Filed by a Party other than the Registrant // CHECK THE APPROPRIATE BOX: // Preliminary Proxy Statement /X / Definitive Proxy Statement // Definitive Additional Materials // Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 // Confidential, for use of the Commission only (Rule 14a-6(e)(2)) JPMorgan Value Opportunities Fund, Inc. (Name of Registrant as Specified In Its Charter) Jenifer L. Butler (Name of Person(s) Filing Proxy Statement) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): /X/ No fee required. // Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1)Title of each class of securities to which transaction applies: 2)Aggregate number of securities to which transaction applies: 3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(Set forth the amount on which the filling fee is calculated and state how it was determined): 4)Proposed maximum aggregate value of transaction: 5)Total fee paid: // Fee paid previously with preliminary materials. // Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number of the Form or Schedule and the date of its filing. 1)Amount Previously paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: JPMorgan Value Opportunities Fund Special Meeting of Shareholders December 10, 2007 IMPORTANT NOTICE A special meeting of shareholders of JPMorgan Value Opportunities Fund will be held on December 10, 2007. You don't need to attend the meeting to participate, but it is important that you take a few minutes to read the enclosed material and vote your shares by telephone, via the Internet, or by mailing your completed and signed proxy card(s) in the enclosed postage-paid envelope, as soon as possible. You may still vote in person if you wish, but voting now will ensure that your vote is counted if you are unable to attend. Your vote is important, regardless of the number of shares you own. Mutual funds are required to obtain shareholder approval for certain issues. As a shareholder, you have a right to vote on these matters. We encourage you to read the attached proxy statement in full. PLEASE DON'T HESITATE. VOTE YOUR SHARES TODAY. BY VOTING YOUR SHARES PROMPTLY, YOU WILL HELP REDUCE PROXY COSTS WHICH ARE PAID FOR BY THE FUND AND YOU WILL ALSO AVOID RECEIVING FOLLOW-UP TELEPHONE CALLS OR MAILINGS. VOTING BY TELEPHONE OR VIA THE INTERNET LOWERS PROXY COSTS EVEN FURTHER. IMPORTANT VOTING INFORMATION INSIDE. JPMorgan Value Opportunities Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS DECEMBER 10, 2007 TO THE SHAREHOLDERS OF JPMORGAN VALUE OPPORTUNITIES FUND: A special meeting of shareholders of JPMorgan Value Opportunities Fund (the "Fund") will be held at The Capital Hilton Hotel, 1001 16th Street, NW, Washington, DC 20036, on Monday, December 10, 2007, at 10:30 a.m., local time, and at any adjournment or adjournments thereof, to consider and vote on the following matters described under the corresponding numbers in the accompanying Proxy Statement: 1. Election of a Board of eight Directors; 2. Ratification of the selection of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm for the Fund for the fiscal year ending June 30, 2008; and 3. Such other matters as may properly come before the Meeting. The Board of Directors has fixed the close of business on September 21, 2007 as the record date for the determination of shareholders entitled to notice of and to vote at the meeting. THE PROPOSED BUSINESS CANNOT BE CONDUCTED AT THE MEETING UNLESS THE HOLDERS OF A MAJORITY OF THE SHARES OF THE FUND OUTSTANDING ON SEPTEMBER 21, 2007 (THE "RECORD DATE") ARE PRESENT IN PERSON OR BY PROXY. THEREFORE, PLEASE MARK, SIGN, DATE AND RETURN THE ENCLOSED PROXY CARD OR CAST YOUR VOTE BY TELEPHONE OR VIA THE INTERNET, AS SOON AS POSSIBLE. YOU MAY REVOKE YOUR PROXY AT ANY TIME BEFORE ITS USE. IF YOU OWNED SHARES IN MORE THAN ONE CLASS OF THE FUND ON SEPTEMBER 21, 2007, YOU MAY RECEIVE MORE THAN ONE PROXY CARD. PLEASE BE CERTAIN TO VOTE EACH PROXY CARD YOU RECEIVE. Only shareholders of record at the close of business on September 21, 2007 are entitled to notice of and to vote at the meeting and at any adjournment or adjournments thereof. By order of the Board of Directors, Jennifer L. Butler Assistant Secretary October 10, 2007 IMPORTANT You can help the Fund avoid the expense of further proxy solicitation by promptly voting your shares using one of three convenient methods: (i) by calling the toll-free number as described in the enclosed insert; (ii) by accessing the Internet website as described in the enclosed insert; or (iii) by signing, dating and returning the proxy card in the enclosed postage-paid envelope. JPMorgan Value Opportunities Fund 1101 Vermont Avenue, NW, Suite 600, Washington, DC 20005 PROXY STATEMENT SPECIAL MEETING OF SHAREHOLDERS DECEMBER 10, 2007 The enclosed Proxy is solicited by the Board of Directors (the "Board" or "Board of Directors") of JPMorgan Value Opportunities Fund (the "Fund") in connection with the Special Meeting of Shareholders (the "Meeting") to be held at The Capital Hilton Hotel, 1001 16th Street, NW, Washington, DC 20036, on Monday, December 10, 2007, at 10:30 a.m., local time, and at any adjournment or adjournments thereof. Shareholders of record at the close of business on September 21, 2007 (the "record date") are entitled to vote on the proposals to elect eight Directors and to ratify the selection of PricewaterhouseCoopers LLP as the Independent Registered Public Accounting Firm for the Fund for the fiscal year ending June 30, 2008. The Board knows of no other business to be presented for consideration at the Meeting. If any other matter is properly presented, it is the intention of the persons named in the enclosed Proxy to vote in accordance with their best judgment. This Proxy Statement and related proxy card were first mailed on or about October 10, 2007. If you complete, sign and mail the enclosed proxy card in the postage-paid envelope provided or record your vote by telephone or via the Internet on or before December 10, 2007, at 10:30 a.m., local time, your shares will be voted exactly as you instruct. If you choose to sign the proxy card, without otherwise completing it, your shares will be voted "for" the below nominated directors and in favor of Proposal 2. Your vote can be revoked at any time before its exercise, either by filing with the Fund a written notice of revocation, by delivering a duly executed proxy card or a telephonic or Internet vote bearing a later date, or by attending the Meeting and voting in person. All shares that are voted and votes to "withhold" are counted in determining the presence of a quorum. Broker-dealer firms holding shares of the Fund in "street name" for their customers will request voting instructions from their customers and beneficial owners. If these instructions are not received by the date specified in the broker-dealer firms' proxy solicitation materials, the Fund understands that broker-dealers may vote on Proposal 1, Election of Directors, and Proposal 2, Ratification of Independent Registered Public Accounting Firm, on behalf of their customers and beneficial owners. Certain broker-dealers may exercise discretion over shares held in their name for which no instructions are received by voting these shares in the same proportion as they vote shares for which they received instructions. The shares over which broker-dealers have discretionary voting power, the shares that represent "broker non-votes" (i.e., shares held by brokers or nominees as to which (i) instructions have not been received JPMorgan Value Opportunities Fund 1 from the beneficial owners or persons entitled to vote and (ii) the broker or nominee does not have discretionary voting power on a particular matter), and the shares whose proxies reflect an abstention on any item will all be counted as shares present and entitled to vote for purposes of determining whether the required quorum of shares exists. The Fund is a fully managed, diversified, open-end investment company that issues multiple classes of shares. Each share class represents an interest in a shared investment portfolio of securities. While each class has its own sales charge and expense structure (please refer to the Fund's prospectus for more information), shares of all classes of the Fund vote together on matters that affect all classes in substantially the same manner. There is no provision for cumulative voting and the number of shares outstanding is equal to the number of votes to which each class is entitled. On the record date, the number of shares issued and outstanding was as follows: CLASS SHARES OUTSTANDING A 4,583,174 B 569,701 C 511,132 Institutional 42,752,638 Attached as Appendix A is a table that identifies those investors who own of record or are known by the Fund to own beneficially 5% or more of any class of its shares as of September 1, 2007, the number so owned, and the percentage of all shares outstanding for that class represented by such ownership, based upon the number of shares outstanding on the record date. With respect to the Election of Directors (Proposal 1), the eight nominees receiving the highest number of votes will be elected, provided a quorum is present. The vote required to ratify the Board's selection of the Independent Registered Public Accounting Firm (Proposal 2) is the affirmative vote of a majority of all shares present in person or represented by proxy. If sufficient votes are not received by the Meeting date, the persons named as proxies may propose one or more adjournments of the Meeting in accordance with applicable law, to permit further solicitation of proxies. The persons named as proxies may vote all proxies in favor of such adjournment. The results of all matters addressed at the Meeting will be reported in the next printed report to shareholders. PROPOSAL 1: ELECTION OF DIRECTORS The following eight directors are proposed to be elected at the Meeting, each to hold office until a successor is elected and qualified. Because meetings of shareholders are not held each year, the Directors' terms will be indefinite in length. Cyrus A. Ansary, 2 JPMorgan Value Opportunities Fund James H. Lemon, Jr., James C. Miller III, J. Knox Singleton and Jeffrey L.
